IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 28 MAP 2019
                                              :
                    Appellant                 :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MOHAMMED AZEEM KHAN,                          :
                                              :
                    Appellee                  :


                                      ORDER


PER CURIAM                                            DECIDED: November 5, 2020
      AND NOW, this 5th day of November, 2020, the Unopposed Application to

Discontinue Appeal and Remand to the Trial Court for Further Proceedings is GRANTED.

The matter is REMANDED to the Court of Common Pleas of York County for proceedings

consistent with Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020).